PER CURIAM.
By these consolidated appeals, the defendants seek review and reversal of an amended final judgment rendered for the plaintiffs, Florida Longhorn, Inc., after a non-jury trial.
Appellants argue that the trial court erred in making four separate findings of fact on which his conclusions of law and liability were based.
We have carefully examined the record on appeal and reviewed the seven page final judgment entered by the learned trial judge and find it to be a clear and lucid opinion and decision which is supported by competent, substantial evidence in the record on appeal.
It is, therefore,
Affirmed.